NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3069-15T3

MICHELE TOUSSAINT,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

        Respondent-Respondent.

_______________________________

              Argued September 12, 2017 – Decided            September 21, 2017

              Before Judges Fasciale, Sumners and Moynihan.

              On appeal from the Board of Trustees of the
              Police and Firemen's Retirement System, Docket
              No. 3-10-47799.

              Samuel M. Gaylord argued the cause for
              appellant (Gaylord Popp, LLC, attorneys; Mr.
              Gaylord, on the brief).

              Daniel F. Thornton, Deputy Attorney General,
              argued the cause for respondent (Christopher
              S. Porrino, Attorney General, attorney;
              Melissa H. Raksa, Assistant Attorney General,
              of counsel; Mr. Thornton, on the brief).

PER CURIAM
     Toussaint appeals from a February 11, 2016 final agency

decision by the Board of Trustees Police and Firemen's Retirement

System (the Board) denying her accidental disability benefits

pursuant to N.J.S.A. 43:16A-7.       There exists sufficient credible

evidence in the record to support the findings that the injury-

producing event was neither undesigned nor unexpected.           Because

Toussaint failed to show that she suffered from a traumatic event,

we affirm.

     The Department of Corrections (DOC) employed Toussaint as a

senior corrections officer (SCO).           She injured herself while

performing her job.        Her injury occurred while she was in the

process of unlocking a gate in the jail, something the DOC had

trained her to do, and something she had done previously.         As she

approached the gate, her ankle rolled causing her to fall.            She

did not trip over anything, and there was otherwise nothing unusual

on the floor that contributed to the fall.

     The administrative law judge (ALJ) concluded Toussaint failed

to show the external event of unlocking and opening the gate

resulted in "an unanticipated consequence" that was "extraordinary

or unusual in common experience."           She appealed to the Board

contending    that   she   was   entitled   to   accidental   disability

benefits.    The Board issued a comprehensive written opinion dated



                                    2                            A-3069-15T3
December 31, 2015 and adopted the initial recommendations of the

ALJ.

       On appeal, Toussaint argues that the circumstances of her

injury were unusual.         Toussaint contends that a code, which in

this case means an officer in distress, is not a common occurrence

during a SCO's shift.        Toussaint maintains that she had difficulty

securing the inmates in their cells because the code occurred

during recreational time.            Toussaint contends that a series of

"external" events, such as cell gates failing to properly function;

opening     gates    for   other     officers        to    respond;    and     logging

information    during      the   code,     made      the   incident    "unusual      and

extraordinary."

       Our scope of review of "administrative agency action is

limited.       'An    administrative           agency's     final     quasi-judicial

decision will be sustained unless there is a clear showing that

it is arbitrary, capricious, or unreasonable, or that it lacks

fair support in the record.'"               Russo v. Bd. of Trs., Police &

Firemen's    Ret.    Sys.,   206 N.J. 14,   27    (2011)   (quoting    In    re

Herrmann, 192 N.J. 19, 27-28 (2007)).

       "Generally,    courts       afford      substantial      deference      to     an

agency's interpretation of a statute that the agency is charged

with enforcing."       Richardson v. Bd. of Trs., Police & Firemen's

Ret. Sys., 192 N.J. 189, 196 (2007).                   "Such deference has been

                                           3                                   A-3069-15T3
specifically extended to state agencies that administer pension

statutes[,]"   because   "'a    state    agency    brings      experience   and

specialized knowledge to its task of administering and regulating

a legislative enactment within its field of expertise.'"                 Piatt

v. Police & Firemen's Ret. Sys., 443 N.J. Super. 80, 99 (App. Div.

2015) (quoting In re Election Law Enf't Comm'n Advisory Op. No.

01-2008, 201 N.J. 254, 262 (2010)).

     To secure accidental disability benefits, an applicant must

prove each of the following elements:

          1. that he       is    permanently       and   totally
          disabled;

          2. as a direct result of a traumatic event
          that is

                a. identifiable         as   to   time   and
                place,

                b. undesigned and unexpected, and

                c. caused by a circumstance external
                to the member (not the result of
                pre-existing    disease   that    is
                aggravated or accelerated by the
                work);

          3. that the traumatic event occurred during
          and as a result of the member's regular or
          assigned duties;

          4. that the disability was not the result of
          the member's willful negligence; and

          5. that the member is mentally or physically
          incapacitated from performing his usual or any
          other duty.

                                    4                                  A-3069-15T3
           [Russo, supra, 206 N.J. at 30 (quoting
           Richardson, supra, 192 N.J. at 212-13).]

Here, the only disputed issue before the ALJ was whether the

injury-producing event was "undesigned and unexpected."

     Our Supreme Court explained a traumatic event "may be found

either in an unintended external event or in an unanticipated

consequence of an intended external event if that consequence is

extraordinary or unusual in common experience." Russo v. Teacher's

Pension & Annuity Fund, 62 N.J. 142, 154 (1973).            Thus, a claimant

will not be entitled to accidental disability retirement benefits,

like here, where he or she is injured undertaking his or her

ordinary   work   effort,    even      if   that   effort   is   particularly

strenuous.    Ibid.

     Under the arbitrary, capricious, or unreasonable standard,

our scope of review is guided by three major inquiries: (l) whether

the agency's decision conforms with relevant law; (2) whether the

decision is supported by substantial credible evidence in the

record; and (3) whether in applying the law to the facts, the

administrative agency clearly erred in reaching its conclusion.

In re Stallworth, 208 N.J. 182, 194 (2011).

     When an agency decision satisfies such criteria, we accord

substantial   deference     to   the   agency's    fact-finding    and   legal

conclusions, acknowledging "the agency's 'expertise and superior

                                        5                             A-3069-15T3
knowledge of a particular field.'"                 Circus Liquors, Inc. v.

Governing Body of Middletown, 199 N.J. 1, 10 (2009) (quoting

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

We will not substitute our judgment for the agency's even though

we might have reached a different conclusion.             Stallworth, supra,

208 N.J. at 194; see also In re Taylor, 158 N.J. 644, 656-57 (1999)

(discussing    the    narrow   appellate       standard     of   review     for

administrative matters).

     There are sufficient facts to support the ALJ's findings, and

the final agency decision is not arbitrary.              Responding to codes

in jails, like here, is what SCOs do as part of their regular job

duties.   The DOC trained Toussaint how to close gates if they

malfunctioned; open gates for officers to respond to a code; and

fill out a log book during a code.           Toussaint testified that she

had followed these procedures before the incident occurred.                SCOs

handle these situations by design, and Toussaint had done so

previously    many   times.    Here,       there   is   substantial   credible

evidence in the record showing that the accident was due to her

own movement, without any attending unusual circumstances.                  The

incident was therefore neither undesigned nor unexpected, and as

a result, she failed to show she suffered from a "traumatic event."

     Affirmed.



                                       6                               A-3069-15T3